                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                     LEXINGTON

Civil Action No. 15-183


DAISY HENSON
o/b/o SHANE HENSON,                                                       PLAINTIFF,


v.                         MEMORANDUM OPINION AND ORDER



COMMISSIONER OF SOCIAL SECURITY,                                         DEFENDANT.


       Plaintiff Daisy Henson, on behalf of Shane Henson, has brought this action pursuant to

42 U.S.C. '405(g) to challenge a final decision of the Defendant denying Plaintiff=s application

for disability insurance benefits and supplemental security income benefits. The Court having

reviewed the record in this case and the dispositive motions filed by the parties, finds that the

decision of the Administrative Law Judge is supported by substantial evidence and should be

affirmed.

             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Shane Henson filed an application for disability insurance benefits and supplemental

security income benefits in August of 2013, alleging disability beginning in December 2012, due

to post-traumatic stress disorder, other mental disorders, back problems, and chronic obstructive

pulmonary disease. After initial and reconsidered denials, and a de novo hearing, the claim was

denied in February 2016.

       A month later, Mr. Henson passed away from mixed drug toxicity, and his mother, Daisy

Henson, was substituted as the claimant.
         In July 2016, the Appeals Council remanded the case for further proceedings. Thereafter,

Administrative Law Judge Roger Reynolds (“ALJ”) conducted another hearing, during which

Daisy Henson testified. Betty Hale, an impartial vocational expert (“VE”) also testified.

         At the hearing, pursuant to 20 C.F.R. ' 416.920, the ALJ performed the following five-

step sequential analysis in order to determine whether the Plaintiff was disabled:

         Step 1: If the claimant is performing substantial gainful work, he is not disabled.

         Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
         must be severe before he can be found to be disabled based upon the requirements in 20
         C.F.R. ' 416.920(b).

         Step 3: If the claimant is not performing substantial gainful work and has a severe
         impairment (or impairments) that has lasted or is expected to last for a continuous period
         of at least twelve months, and his impairments (or impairments) meets or medically
         equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
         claimant is disabled without further inquiry.

         Step 4: If the claimant=s impairment (or impairments) does not prevent him from doing
         his past relevant work, he is not disabled.

         Step 5: Even if the claimant=s impairment or impairments prevent him from performing
         his past relevant work, if other work exists in significant numbers in the national
         economy that accommodates his residual functional capacity and vocational factors, he is
         not disabled.


         In March 2017, ALJ issued a decision finding that Plaintiff was not disabled prior to his

death.

         At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since December 2012 , the alleged onset date of disability.

         At Step 2, the ALJ found that, prior to his death, Mr. Henson had a number of severe

impairments, including anxiety not otherwise specified, major depressive disorder, and chronic

low back pain secondary to lumbar degenerative disc disease.

         Nevertheless, the ALJ determined that, prior to his death, Mr. Henson had the residual
functional capacity to perform a limited range of light work with additional postural,

manipulative, environmental, and mental restrictions.

        The ALJ ultimately concluded that although Mr. Henson could not have performed his

past relevant work, he could have performed other jobs existing in significant numbers and,

therefore, was not disabled prior to this death.

       Accordingly, the ALJ found Plaintiff not to be disabled at Step 5 of the sequential

evaluation process.

       The Appeals Council denied Plaintiff=s request for review and adopted the ALJ=s decision

as the final decision of the Commissioner . Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner=s decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                          II. ANALYSIS

       A.      Standard of Review

       The essential issue on appeal to this Court is whether the ALJ=s decision is supported by

substantial evidence. "Substantial evidence@ is defined as Asuch relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner

v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984).     If the Commissioner=s decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524, 535 (6th Cir. 1981), cert. denied, 461 U.S. 957 (1983). AThe court may

not try the case de novo nor resolve conflicts in evidence, nor decide questions of credibility.@

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6th Cir. 1988).


                                                   3
Finally, this Court must defer to the Commissioner=s decision "even if there is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270, 273 (6th

Cir.1997).

       B.      Plaintiff=s Contentions on Appeal

       Plaintiff contends that the ALJ=s finding of no disability is erroneous because: (1) the

ALJ did not find that Mr. Henson’s depression and anxiety were “severe” at Step 2 and (2) the

ALJ improperly discounted the opinion of Dr. Clemente Zulueta, one of Mr. Henson’s treating

physicians.

       C.      Analysis of Contentions on Appeal

       Plaintiff=s first claim of error is that the ALJ did not find that Mr. Henson’s depression

and anxiety were “severe” at Step 2.

       This argument is without merit. The Court is mindful of the fact that the Step 2 severity

regulation, codified at 20 C.F.R. '' 404.1520 and 404.1521, has been construed as a de

minimus hurdle and that, in the majority of cases, Aa claim for disability may not be dismissed

without consideration of the claimant=s vocational situation@. See Higgs v. Bowen, 880 F.2d

860, 862 (6th Cir. 1988). However, the severity requirement is still recognized as a device with

which to screen Atotally groundless@ claims on the basis of the medical evidence alone. Id. at

863.

       Yet, here, the ALJ specifically identified “anxiety not otherwise specified” and “major

depressive disorder” as severe impairments. Further, he included various mental limitations in

the RFC finding. Notably, Plaintiff does not dispute those limitations. Therefore, it seems that


                                                 4
Plaintiff is questioning the semantics of the ALJ’s decision. The Court finds no error at Step 2.

       Plaintiff=s second claim of error is that the ALJ improperly discounted the opinion of Dr.

Clemente Zulueta, one of Mr. Henson’s treating physicians.

       In order to be given controlling weight, the opinions of a treating source on issues

involving the nature and severity of a claimant's impairments must be well supported by

medically acceptable clinical and laboratory diagnostic techniques and be consistent with other

substantial evidence in the case record. 20 C.F.R. ' 416.927(d)(2). The Court is mindful of the

fact that the Commissioner is not bound by a treating physician's opinion. Such opinions

receive great weight only if they are supported by sufficient medical data. Harris v. Heckler,

756 F.2d 431, 435 (6th Cir. 1985)(citations omitted).

       In June 2019, Dr. Zulueta completed a questionnaire in which he opined that Mr. Henson

could lift up to 20 pounds; stand two hours total and sit one hour total in an eight-hour workday;

occasionally balance; and never climb, stoop, crouch, kneel, or crawl. Dr. Zulueta further

opined that Mr. Henson had poor or no ability to deal with the public and work stresses; and fair

ability to follow work rules, relate to co-workers, use judgment, function independently, and

maintain attention and concentration.

       As the medical basis for his opinion, Dr. Zulueta simply pointed to Mr. Henson’s “disc

herniation L5-S1, central canal stenosis,” “low back pain disc L5-S1” (which Dr. Zulueta rated

as moderate), and “GAD” (generalized anxiety disorder) (AR 1019-20).

       It is clear from the decision that the ALJ considered this opinion, as he was required to do

under the regulations applicable to the case (AR 20-21).5 20 C.F.R. § 404.1527. However, he

gave it little weight. He first noted that “no treating source indicated the claimant was disabled or


                                                 5
had limitations greater than described herein with the exception of Dr. Zulueta.”

          Then, the ALJ emphasized that the opinion was “inconsistent with his own treatment

records and with the evidence as a whole,” citing Dr. Zulueta’s description of MRI results and

various normal physical and mental examination findings. The ALJ pointed out that Dr. Zulueta

“routinely characterized the claimant as alert and fully oriented” and characterized physical

symptoms as “mild” and adhered to conservative treatment. All of which detract from the June

2019 opinion of extreme physical and mental limitation.

          The Court notes that the ALJ did not dispute Mr. Henson’s significant back problems and

chronic pain. Indeed, he acknowledged that those were severe impairments at step two and

determined that Mr. Henson was capable of only a very limited range of light work as a result.

Yet, the mere presence of back problems, coupled with conservative treatment, and

inconsistency with the medical evidence in the record, did not, clearly demonstrate that Mr.

Henson was as limited as Dr. Zulueta opined. The Court finds no error in this regard.

                                        III.   CONCLUSION

          The Court finds that the ALJ=s decision is supported by substantial evidence on the

record.      Accordingly, it is HEREBY ORDERED that the Plaintiff=s Motion for Summary

Judgment be OVERRULED and the Defendant=s Motion for Summary Judgment be

SUSTAINED.

          A judgment in favor of the Defendant will be entered contemporaneously herewith.



          This 13th day of May, 2021.




                                                  6
7
